DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 20 is a system claim which depends on a method claim 9.  For, all prosecution purposes claim 19 is considered to be depended on claim 19.   
Appropriate correction is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khadem et al (US Pub. 2009/0259230).  
With respect to claim 1, Khadem discloses A method of planning a trajectory to perform a procedure, (see Abstract) comprising: 
determining an initial rating coefficient with an offline learning including: 
evaluating a plurality of training image data, evaluating a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data, executing instructions with [a first processor] to process the plurality of training image data, executing instructions with [a second processor] to determine the initial rating coefficient that is to predict the rating for each training trajectory based on the processed training image data and the evaluated training trajectory, (see paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories “a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data” and paragraph 0037 for determining a cost value “initial rating coefficient” for various entry points, target points and trajectories “determine the initial rating coefficient that is to predict the rating for each training trajectory based on the processed training image data and the evaluated training trajectory”), and
[saving the determined initial rating coefficient for application to current subject data;]
updating the determined initial coefficient with an online learning including:
receiving the current subject data, (see paragraph 0068, ….image data can include ….scan of a patient…, “current subject data” is read as patient data), 
executing instructions with [the first processor] to process the current subject data, executing instructions with [the second processor] to determine a current subject trajectory rating of a current subject trajectory based on the processed current subject data and the determined initial rating coefficient, (see paragraph 0068, wherein ….image data can be used to illustrate the cost function value …. trajectories); and
updating the determined initial coefficient, (see paragraph 0038 last three lines, … the acquired patient data can be used in a cost function …….to determine a cost value for various planning procedures), as claimed.
However, he fails to explicitly disclose a first processor, a second processor and saving the determined initial rating coefficient for application to current subject data, as claimed.  
But, as disclose by Khadem in paragraph 0028, in last four lines it states that ….the processing portions 26, 36 can be processed by separate or individual jprocessors or can be processor …. Appropriate processor.” this obviate to one ordinary skilled in the art to use a first processor and a second processor.  Also, as seen in the figure 1, numerical 26 and 36, and the processors do include a memory to save any data that is to be use in future.  This obviate to one ordinary skilled in the art to use the memory for the saving of any data “saving the determined initial rating coefficient for application to current subject data”, as claimed.  
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to simply utilize the teaching of Khadem to use multiple processors a first processor and a second processor also, memory to save the data for future use, as taught in to the system to yield a planning a trajectory for performing a procedure that is more flexible, faster and accurate with two processors and memory for saving the data for motivation.   

With respect to claim 2, Khadem further discloses wherein executing instructions with the first processor to process the plurality of training image data includes at least sampling within a shell the training image data relative to the respective training trajectory, (see figure 5, and paragraph 0042, …….burr hole locations on a skull “shell” of the patient…..) as claimed.  

With respect to claim 3, Khadem further discloses outputting the determined current subject trajectory rating, (see figure 2B, numerical 120k and 120n Display is read as “outputting”) as claimed.

With respect to claim 4, Khadem further discloses providing the first processor and the second processor as separate processors, (see paragraph 0028 …….processing can be processed by separate or individual processors………. and figure 1, numerical 26 and 36), as claimed.

With respect to claim 5, Khadem further discloses outputting the determined current subject trajectory rating includes displaying the determined current subject trajectory rating;
wherein each training image data of the plurality of training image data includes at least one training trajectory of the plurality of training trajectories, (see figure 2B, numerical 120k and 120n for display and paragraph 0047, The cost function value can be illustrated on the display 12) as claimed.

With respect to claim 6, Khadem further discloses acquiring the plurality of training image data including the training trajectory, (see paragraph 0005, ………. Planning system can use any selected information “image data”…., And paragraph 0006 …… plurality of trajectories “the training trajectory” for use in the procedure….) as claimed.

With respect to claim 7, Khadem further discloses wherein the training trajectory includes a trajectory to a selected target that is operable to be rated, (see paragraph 0006, …….determining a cost function for at least a portion of at least one “operable to be rated” of the plurality of the trajectories……) as claimed.

With respect to claim 8, Khadem further discloses saving the updated determined initial coefficient for recall as the saved determined initial rating, (see figure 1, numerical 26 and 36 the processors and workstation 30, that include a memory for saving data i.e. “saving the updated determined initial coefficient” see paragraph 0027 first three lines), as claimed.  

With respect to claim 9, Khadem further discloses wherein updating the determined initial coefficient with an online learning further includes:
receiving an input of a specific geometry desired for the current subject trajectory to effect the current subject trajectory rating of the current subject trajectory, (see paragraph 0050, …..a gradient cost factor determination based upon the distance of a trajectory from the identified anatomical portion “a specific geometry”……..) as claimed.

With respect to claim 10, Khadem further discloses wherein updating the determined initial coefficient with an online learning further includes:
receiving an input of a position relative to an anatomical structure desired for the current subject trajectory to effect the current subject trajectory rating of the current subject trajectory, (see paragraph 0040, …….determined anatomical target point from block 110 can include one or more anatomical target points “a position relative to an anatomical structure” for a selected procedure…..) as claimed.

With respect to claim 11, Khadem further discloses updating the determined initial coefficient with an online learning further includes:
receiving an input of a selected user regarding at least one current subject trajectory to effect the current subject trajectory rating of the current subject trajectory for the selected user, (see paragraph 0065, last three lines ……a user “a selected user” identify that only a trajectory including a cost function value above a selected threshold be illustrated…..) as claimed.

Claims 12, 13 and 14 are rejected for the same reasons as set forth in the rejections for claims 1, 4 and 5, because claims 12, 13 and 14 are claiming subject matter of similar scope as claimed in claims 1, 4 and 5.  

With respect to claim 15, Khadem further discloses a selected user input configured to allow inputting a variable regarding at least one current subject trajectory to effect the current subject trajectory rating of the current subject trajectory for a selected user and the updating the determined initial coefficient with the determined current subject trajectory rating, (see paragraph 0065, last three lines ……a user “a selected user” identify that only a trajectory including a cost function value above a selected threshold be illustrated…..), as claimed.  

With respect to claim 16, Khadem further discloses wherein the variable includes at least one of a specific geometry desired for the current subject trajectory or a position relative to an anatomical structure desired for the current subject trajectory, (see paragraph 0040, …….determined anatomical target point from block 110 can include one or more anatomical target points “a position relative to an anatomical structure” for a selected procedure…..), as claimed.

Claims 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gielen et al (US Pub. 2008/0123922) in view of Khadem et al (US Pub. 2009/0259230).  
With respect to claim 17, Gielen discloses  A system to plan a trajectory to perform a procedure, (see Abstract) comprising:
a learning processor operable to execute instructions (see figure 9, numerical 226, and paragraph 0074, wherein …… planning processor 226….), the instructions including an algorithm to be trained to determine a coefficient based on the instructions for rating a current subject data, the current subject data being different from a first training dataset that includes a first training trajectory or a second training dataset that includes a second training trajectory, the algorithm to be trained at least by (the limitation “a first training dataset that includes a first training trajectory or a second training dataset that includes a second training trajectory” is an alternative limitation as it is using “or” therefore, only one a first training dataset or a second training dataset is required for this limitation):
receiving a first input of a first rating of the first training trajectory; receiving a second input of a second rating of the second training trajectory, (see figure 7, and paragraph 0068, first two lines ….determinations of all possible trajectories 111….., i.e. first, second and so on..), as claimed.  
However, Gielen fails to explicitly disclose 
determining the coefficient based on the instructions to relate the input first rating and the input second rating regarding the first training trajectory and the second training trajectory; and a memory device configured to store the determined coefficient; wherein the determined coefficient stored in the memory is configured to be recalled for rating a current subject trajectory, wherein the current subject trajectory is different from the first training trajectory and the second training trajectory; wherein rating the current subject trajectory occurs subsequent to the training of the algorithm, as claimed.
Khadem in the same field of art teaches 
determining the coefficient based on the instructions to relate the input first rating and the input second rating regarding the first training trajectory and the second training trajectory, (see paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories and paragraph 0037 for determining a cost value “initial rating coefficient” for various entry points, target points and trajectories); and a memory device configured to store the determined coefficient, (see figure 1, numerical 30 workstation and as known a workstation inherently has a memory to save data); wherein the determined coefficient stored in the memory is configured to be recalled for rating a current subject trajectory, wherein the current subject trajectory is different from the first training trajectory and the second training trajectory; wherein rating the current subject trajectory occurs subsequent to the training of the algorithm, (see paragraph 0038 last three lines, … the acquired patient data “current subject trajectory” can be used in a cost function …….to determine a cost value for various planning procedures), as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to combine the two references as they are analogous because they are solving similar problem of planning trajectories (also they ae of same assignee), for suggestion.  Incorporating the teaching of Khadem for determining the coefficients for the trajectories in to Gielen’s system will yield a planned and actual path for an instrument during a surgical procedure, for motivation.  

With respect to claim 18, Gielen and Khadem further discloses an input system configured inputting the first rating and the second rating received by the learning processor, (see Gielen paragraph 0072 and 0073, where a surgeon input the first rating and the second rating), as claimed.  

With respect to claim 19, Gielen and Khadem further discloses a current subject data input device operable to input the current subject data and the current subject trajectory; (see Gielen figure 7, and paragraph 0068, it states that determining of all possible trajectories 111, which is read as any number of trajectories that will includes first second and also current); and
an online learning processor operable to access the memory device including the determined coefficient and rate the current subject trajectory with the determined coefficient, (see Gielen paragraph 0072, in which it states that the image data can be patient specific “current subject”) as claimed.

With respect to claim 20, Gielen and Khadem further discloses an imaging device operable to acquire the current subject data, (see Gielen figure 9, numerical 202, and paragraph 0079, it states …imaging device 202…) as claimed.

With respect to claim 21, Gielen and Khadem further discloses the learning processor is separate from the online learning processor, (see Gielen figure 9, and paragraph 0076. It states ….navigation processor 224 and a planning processor 226) as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663